DETAILED ACTION
The following is a non-final office action upon examination of application number 17/003977. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/5/2022 has been entered. 

Response to Amendment
Claims 1, 9, 13, and 15 have been amended.
The rejection of claims 9 and 10 raised under 35 USC 112(b) is withdrawn in view of the claim amendments filed 7/5/2022.
Claims 1-7 and 9-15 are pending in the application and have been examined on the merits discussed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
 (Step 1) Claims 1-7 and 9-14 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claim 15 is directed to an apparatus comprising a processor; thus the apparatus comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention.
(Step 2A) The claims recite an abstract idea instructing how to organizing delivery of items by agents, which is described by claim limitations reciting: recording items received at a distribution centre to provide a record for each item, the record including item identification and a recipient location; clustering the records according to location of the recipient into one or more parent clusters, each parent cluster allocated to a different parent agent for a first transport stage; locating a hub position for each parent cluster according to recipient locations of the records in the parent cluster; further clustering the records in each parent cluster according to recipient location into one or more child clusters for a second transport stage, wherein the child clustering provides an initial record in each cluster by assigning the k records with the recipient locations having a closest distance in turn, one to each of k child clusters and then assigns the remaining items to the clusters, and wherein the one or more child clusters are clustered using a balanced child clustering algorithm; for each child cluster, allocating the records in the child cluster to a compartment of a selected delivery agent which operates from the hub position of the parent agent and delivers at recipient locations and calculating a child cluster delivery route for the recipient locations of the selected delivery agent and thus a delivery order of the items in the child cluster delivery route; allowing transfer of the items into the delivery agents' compartments in the corresponding parent agent; instructing the parent agent and delivery agent to deliver the items by providing navigation instructions for the parent agent to the hub position and by providing navigation instructions for the delivery agent from the hub position to the recipient locations in the delivery order. The identified recited limitations in the claims describing organizing delivery of items by agents (i.e., the abstract idea) fall within the “Mental Processes” grouping of abstract ideas since they can be performed by a human, mentally or with pen and paper or, alternatively, “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and managing personal behavior. Dependent claims 2-7 and 9-12 recite limitations that describe organizing delivery of items by agents; these limitations only further narrow the abstract idea and are also found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 14 (i.e., the computer) and claim 15 (i.e., the processor and memory linked to an input device and network interface), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer/processor.
Additional elements such as marking the items according to their child cluster and delivery order using the records and instruct the parent agent and delivery agent via the network interface; and delivering the items in accordance with the navigation instructions for the parent agent to the hub position do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology. Additional elements reciting delivering … the navigation instructions for the delivery agent form the hub position to recipient locations does not provide an improvement and only adds extra-solution activities (i.e., data transmission). Additional elements reciting displaying a graphical user interface (GUI) comprising a map overlaid with one or more paths of the parent agent and the delivery agent and positions of the parent agent and delivery agent, wherein the positions of the parent agent and the delivery agent are updated in real-time only add extra-solution activities (i.e., data display) to the abstract idea. Similarly, additional elements in claims 13 related to a GUI provides a user input field… do not provide an improvement and only add insignificant post solution activities (i.e., data display/gathering). Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements reciting marking the items according to their child cluster and delivery order using the records; instruct the parent agent and delivery agent via the network interface; and displaying a graphical user interface GUI… do not provide an improvement to the computer or technology. Further, with respect to the displaying additional elements, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). The courts have also recognized the use of computers to receive and transmit data as a well-understood, routine, and conventional, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0179313 (Brady); in view of US 2021/0011942 (Tang); in view of Balanced K-Means for Clustering by Malinen (hereinafter ‘Malinen’, published 2014); in view of US 2021/0190517 (Oyama)

As per claim 1, Brady teaches: a computer-implemented logistics method of arranging delivering of items to recipients situated at different recipient locations, comprising: ([0027] … The package routing operation 165 may receive an indication of the destination to which each packed shipment set should be routed from a central control system.
recording items received at a distribution centre to provide a record for each item, the record including item identification and a recipient location; ([Abstract] … receive items from transportation vehicles (e.g., delivery trucks) for delivery to specified locations [0021] As used herein, a "materials handling facility" may include, but is not limited to, warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores, museums, or other facilities or combinations of facilities for performing one or more functions of materials (inventory) handling. A "delivery location," as used herein, refers to any location at which one or more inventory items may be delivered. For example, the delivery location may be a user's residence, a place of business [0022] A block diagram of a materials handling facility which, in one implementation, may be an order fulfillment facility configured to utilize various systems and methods described herein (e.g., with regard to utilization of transportation vehicles and AGVs for delivering items, etc.), is illustrated in FIG. 1. In this example, multiple users 100 may submit orders 120, where each order 120 specifies one or more items from inventory 130 to be shipped or otherwise delivered)
clustering the records according to location of the recipient into one or more parent clusters, each parent cluster allocated to a different parent agent for a first transport stage; ([0024] … As storage areas of transportation vehicles are filled, a routing operation 145 may route the filled storage areas and/or transportation vehicles to an appropriate transporting operation 155 from which the transportation vehicle may travel to a designated meeting location [0027] In other examples, some picked items may be delivered to one or more stations in the order fulfillment facility for sorting 150 into their respective shipment sets and for packing 160 in shipping packages. A package routing operation 165 may sort orders for packing in shipping packages to one of two or more shipping operations 170, from which they may be shipped to the users 100. In various implementations, transportation vehicles may be utilized for the shipping and may be considered as an alternative to shipping by traditional carriers. The package routing operation 165 may, depending on the specific implementation, be either automated or manual. The package routing operation 165 may receive an indication of the destination to which each packed shipment set should be routed from a central control system. In some instances, the destination may be the final destination identified by the user, or a destination at which transfer of a shipment set may occur for final delivery to the user, or a meeting location from which one or more AGVs may complete the final delivery [0056] The central management system 326 may be configured, for example, to perform order planning and filling of transportation vehicles 332 with orders (e.g., at a materials handling facility 330) for transport to meeting locations where AGVs may be met for further transporting the items to user specified delivery locations [0061][0070][0075])
locating a hub position for each parent cluster according to recipient locations of the records in the parent cluster; ([0057] The central management system 326 may also be configured, for example, to communicate with the transportation vehicles 332 and/or AGVs 200. In various implementations, the general activities of transportation vehicles and AGVs, including those related to the planning and implementation of the transportation vehicles receiving and transporting items and travelling to the designated meeting locations, and the acquiring and transport of items from the meeting locations to delivery locations by the AGVs, may be coordinated and/or otherwise controlled by the central management system 326. For example, the central management system 326 may receive or determine schedule data for the travel of the transportation vehicles to the designated meeting locations (e.g., as will be described in more detail below with respect to FIG. 6) and for the travel of the AGVs to and from the meeting locations (e.g., as will be described in more detail below with respect to FIGS. 7 and 8) and/or may otherwise direct the travel and/or the distribution and/or receiving of items by transportation vehicles and/or AGVs. [0075] In various implementations, the meeting location that the transportation vehicle is travelling to for meeting the AGV (e.g., and possibly other AGVs) may be determined in various ways. For example, the meeting location may be determined according to a notification that is received from a central management system or remote computing resource that indicates the meeting location. As another example, the transportation vehicle may follow a scheduled delivery route for which the meeting location may be determined according to a scheduled stopping location of the transportation vehicle at a particular time. As another example, coordination may be performed with the transportation vehicle to determine a meeting location).
further clustering the records in each parent cluster according to recipient location into one or more child clusters for a second transport stage, (([0057] The central management system 326 may also be configured, for example, to communicate with the transportation vehicles 332 and/or AGVs 200. In various implementations, the general activities of transportation vehicles and AGVs, including those related to the planning and implementation of the transportation vehicles receiving and transporting items and travelling to the designated meeting locations, and the acquiring and transport of items from the meeting locations to delivery locations by the AGVs, may be coordinated and/or otherwise controlled by the central management system 326. For example, the central management system 326 may receive or determine schedule data for the travel of the transportation vehicles to the designated meeting locations (e.g., as will be described in more detail below with respect to FIG. 6) and for the travel of the AGVs to and from the meeting locations (e.g., as will be described in more detail below with respect to FIGS. 7 and 8) and/or may otherwise direct the travel and/or the distribution and/or receiving of items by transportation vehicles and/or AGVs. [0070] FIG. 6 is a flow diagram illustrating an example process 600 for filling a transportation vehicle with items for delivery and travelling to a meeting location. The example process begins by directing items to be placed into storage areas of the transportation vehicle, as in 602. For example, as described above with respect to FIG. 1, for items that have been ordered with AGVs designated for the deliveries, in one implementation a materials handling facility may pick and place the ordered items in one or more storage areas (e.g., bins) of the transportation vehicle from which the items will be transferred to the designated AGVs. As another example, in addition or as an alternative to receiving items at a materials handling facility, the transportation vehicle may also travel to a receiving area or location for receiving items (e.g., from a merchant, vendor, etc.) before travelling to a meeting location where items will be transferred to AGVs.)
for each child cluster, allocating the records in the child cluster to a compartment of a selected delivery agent which operates from the hub position of the parent agent and delivers at recipient locations and ([0020] …AGV with multiple storage compartments may also receive items from multiple transportation vehicles or other sources (e.g., wherein the items are locked in different storage compartments), before the AGV delivers the items to one or more delivery locations. [0027] In other examples, some picked items may be delivered to one or more stations in the order fulfillment facility for sorting 150 into their respective shipment sets and for packing 160 in shipping packages. A package routing operation 165 may sort orders for packing in shipping packages to one of two or more shipping operations 170, from which they may be shipped to the users 100. In various implementations, transportation vehicles may be utilized for the shipping and may be considered as an alternative to shipping by traditional carriers [0034] … control system 210 maintains information as to whether a storage compartment of the AGV 200A is empty or includes items, the access code(s) or other identifier(s) necessary to open the storage compartment [0040][0042][0048] In various implementations, the two storage compartments 257A and 257B may allow the AGV 200B to securely transport different items for different user orders and/or to have a separate storage compartment for different environmental or other needs (e.g., one of the storage compartments may be refrigerated, etc.). For example, an AGV may receive items from a transportation vehicle that are to be delivered to two different delivery locations as separately stored in the storage compartments 257A and 257B. In such a configuration, the AGV may travel to a first delivery location to deliver the item(s) that are stored in the storage compartment 257A, and then travel to a second delivery location to deliver the item(s) that are stored in the storage compartment 257B. [0056][0064] …AGV 200-2 may travel to the meeting location ML and may receive items that are placed in the first and second storage compartments, according to the different user orders. The AGV 200-2 may then deliver the items to the delivery locations 308-2 and 308-3, wherein at the delivery location 308-2 only the first storage compartment may be opened, and at the delivery location 308-3 only the second storage compartment may be opened. In such a configuration where an AGV has multiple storage compartments for delivering multiple orders)
calculating a child cluster delivery route for the recipient locations of the selected delivery agent and thus a delivery order of the items in the child cluster delivery route; ([0064] In a different example scenario, rather than the AGVs 200-2 and 200-3 both being utilized to deliver the ordered items to the delivery locations 308-2 and 308-3, a single AGV (e.g., AGV 200-2) may include two or more storage compartments (e.g., see FIG. 2B) and may be utilized to deliver the items. In such a scenario, the AGV 200-2 may travel to the meeting location ML and may receive items that are placed in the first and second storage compartments, according to the different user orders. The AGV 200-2 may then deliver the items to the delivery locations 308-2 and 308-3 [0060] …At the meeting location ML, the AGVs 200-1, 200-2 and 200-3 acquire respective items from the transportation vehicle 332, and follow respective travel paths back to the respective delivery locations 308-1, 308-2 and 308-3. [0061] …the transportation vehicle 332 may follow a scheduled delivery route for which the meeting location ML may be determined according to a scheduled stopping location of the transportation vehicle 332 at a particular time. [0075] … the transportation vehicle may follow a scheduled delivery route for which the meeting location may be determined according to a scheduled stopping location of the transportation vehicle at a particular time).
marking the items according to their child cluster and delivery order using the records, allowing transfer of the items into the delivery agents' compartments the corresponding parent agent; ([0040] …For example, a sensor including a bar code scanner or other identification technology may be located with or as part of the other sensors 271-274, on the door 275, as part of the user interface 211, or otherwise positioned so as to scan or otherwise identify an item as it is being placed or is otherwise within the storage compartment 257. Such identification and/or images, video etc. may be recorded by the system and/or transmitted (e.g., to a central management system as will be described in more detail below with respect to FIG. 3) and/or may be provided to a user to identify what items have been placed in a storage compartment for delivery. For example, a user may wish to receive a message and/or image indicating what items are being delivered. [0024] In various implementations, the storage areas of the transportation vehicle may each include a unique identifier, such as a bar code, QR code, unique number, etc., to enable tracking, identification, and/or association of items placed in each of the storage areas. For example, during a picking operation, an agent or automated system (e.g., robotic) within the materials handling facility may scan the bar code of the storage area and/or scan a bar code or identifier of the picked item as the item is picked and/or placed into the storage area. Scanning of the storage area and/or the picked item may be utilized to associate and track the item with the storage area and the transportation vehicle. As storage areas of transportation vehicles are filled, a routing operation 145 may route the filled storage areas and/or transportation vehicles to an appropriate transporting operation 155 from which the transportation vehicle may travel to a designated meeting location for meeting with AGVs, as will be described in more detail below with respect to FIGS. 3 and 4. [0019] In various implementations, when a group of AGVs is congregating at a meeting location for meeting a transportation vehicle, the positions of the AGVs may be coordinated so that the AGVs are in a designated order at the meeting location… In various implementations, the designated order may be determined according to various organizational methods. For example, the AGVs may be arranged to be lined up in an order according to the delivery addresses where the AGVs will be delivering items [0030] …the utilization of standard sized and configured bins (e.g., with a scanning code in a standard location, etc.) may simplify the transfers and processing of items. For example, ordered items that are placed in a standard sized bin at a materials handling facility may be easily transported by a transportation vehicle and/or AGV that is configured for transporting and processing the standard sized bin, resulting in greater efficiencies throughout the overall transportation process).
instructing the parent agent and delivery agent to deliver the items by providing navigation instructions for the parent agent to the hub position and by providing navigation instructions for the delivery agent from the hub position to the recipient locations in the delivery order ([0024] …As storage areas of transportation vehicles are filled, a routing operation 145 may route the filled storage areas and/or transportation vehicles to an appropriate transporting operation 155 from which the transportation vehicle may travel to a designated meeting location for meeting with AGVs, as will be described in more detail below with respect to FIGS. 3 and 4. [0075] …For example, the meeting location may be determined according to a notification that is received from a central management system or remote computing resource that indicates the meeting location. As another example, the transportation vehicle may follow a scheduled delivery route for which the meeting location may be determined according to a scheduled stopping location of the transportation vehicle at a particular time. As another example, coordination may be performed with the transportation vehicle to determine a meeting location. In various implementations, once the meeting location is determined, the AGV may be instructed (e.g., by the central management system, a remote computing resource, a control system of the AGV, etc.) to travel from the home base location to the meeting location to meet the transportation vehicle to receive the item. [Fig. 4])
…the parent agent…([0024][0075])
delivering the items in accordance with the navigation instructions for the parent agent to the hub position and the navigation instructions for the delivery agent from the hub position to c  the recipient locations ([0024] …As storage areas of transportation vehicles are filled, a routing operation 145 may route the filled storage areas and/or transportation vehicles to an appropriate transporting operation 155 from which the transportation vehicle may travel to a designated meeting location for meeting with AGVs, as will be described in more detail below with respect to FIGS. 3 and 4. [0030] …control the operation, routing, navigation, communication, object sense and avoid, item engagement mechanism, etc. of the AGV 200A. [0061] …the transportation vehicle 332 may follow a scheduled delivery route for which the meeting location ML may be determined according to a scheduled stopping location of the transportation vehicle 332 at a particular time. As another example, coordination may be performed with the transportation vehicle 332 to determine the meeting location ML. In various implementations, once the meeting location ML is determined, the AGVs 200-1, 200-2 and 200-3 may each receive messages or otherwise be instructed to receive one or more items from the transportation vehicle 332 at the meeting location ML [0075] …For example, the meeting location may be determined according to a notification that is received from a central management system or remote computing resource that indicates the meeting location. As another example, the transportation vehicle may follow a scheduled delivery route for which the meeting location may be determined according to a scheduled stopping location of the transportation vehicle at a particular time. As another example, coordination may be performed with the transportation vehicle to determine a meeting location. In various implementations, once the meeting location is determined, the AGV may be instructed (e.g., by the central management system, a remote computing resource, a control system of the AGV, etc.) to travel from the home base location to the meeting location to meet the transportation vehicle to receive the item. [Fig. 4]).

Although not explicitly taught by Brady, Tang teaches: wherein the child clustering provides an initial record in each cluster by assigning the k records with the recipient locations having a closest distance in turn, one to each of k child clusters and then assigns the remaining items to the clusters; ([0050] For each initial cluster set, the computer device may obtain a feature vector most approximate to the feature mean of the cluster set, and set the feature vector as the cluster center of the cluster set. The foregoing process is repeated, and the feature in the cluster set is continuously adjusted until the cluster center does not change or another preset stop condition is met, to obtain a current cluster set. [0051] In some embodiments, the computer device may also implement step A to step C based on another clustering algorithm. For example, the clustering algorithm may be a k-means algorithm or a k-medoids algorithm. A specific clustering algorithm is not limited in this embodiment of this application; Tang discloses a k-medoids clustering as described on page 9 of the present specification). 
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Brady with the aforementioned teachings of Tang with the motivation of classifying/clustering items based on feature information (Tang [0013]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Tang to the system of Brady would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for items to be assigned to set of clusters.

Although not explicitly taught by Brady, Malinen teaches: wherein the one or more child clusters are clustered using a balanced child clustering algorithm (Page 32 ‘A straightforward application is balanced clustering, where the sizes of each cluster are equal.’ Page 33 ‘In balanced clustering there are an equal number of points in each cluster. Balanced clustering is desirable for example in divide-and-conquer methods where the divide step is done by clustering. Examples can be found in circuit design [14] and in photo query systems [2], where the photos are clustered according to their content. Applications can also be used in workload balancing algorithms. For example, in [20] multiple traveling salesman problem clusters the cities, so that each salesman operates in one cluster. It is desirable that each salesman has equal workload. Networking utilizes balanced clustering to obtain some desirable goals [17,23]… algorithm for balanced clustering based on three steps: sample the given data, cluster the sampled data and populate the clusters with the data points’ Page 34 ‘Balanced clustering, in general, is a 2-objective optimization problem, in which two aims contradict each other: to minimize MSE and to balance cluster sizes’).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Brady with the aforementioned teachings of Malinen with the motivation of creating clusters of equal size (Malinen Page 32). Further, one of ordinary skill in the art would have recognized that applying the teachings of Malinen to the system of Brady would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of a balanced clustering algorithm.

Although not explicitly taught by Brady, Oyama teaches: displaying a graphical user interface (GUI) comprising a map overlaid with one or more paths of … the delivery agent and positions of … the delivery agent, wherein the positions of the parent agent and the delivery agent are updated in real-time ([0051] Information on the time-series locations of the delivery workers A and B or vehicles 6A and 6B acquired from the delivery worker terminals 1A and 1B is also transmitted to the manager terminal 3 and displayed on a map. For example, the location of the delivery worker A is displayed as a plotted point [0098] … the current location icon PA of the delivery worker A displayed on the map display).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Brady related to parent agents and delivery agents with the aforementioned teachings of Oyama related to displaying agent routes with the motivation of evaluating the routes of delivery agents (Oyama [0025]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Oyama to the system of Brady would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the display of paths associated with delivery and parent agents.

As per claim 2, Brady teaches: wherein one or more items are selected for delivery by the parent agent and the corresponding record is not allocated to a child cluster and/or further comprising accepting a user request for allocation of one or more items for delivery by the parent agent ([0022] …users 100 may submit orders 120, where each order 120 specifies one or more items from inventory 130 to be shipped or otherwise delivered (e.g., by a transportation vehicle and AGV) to the user or to another entity specified in the order [0027] …whether the shipment set will be delivered by a traditional carrier, a transportation vehicle, and/or an AGV).

As per claim 6, Brady teaches: wherein a number of k child clusters is determined according to the number of records in the parent cluster, the number of delivery agents available, and the number of records already allocated to the parent agent, wherein the number k child clusters is the number of delivery agents unless there are fewer items for the delivery agents to deliver than delivery agents ([0023] In some instances, when a transportation vehicle has been designated for a delivery to a meeting location with one or more AGVs, the item(s) of one or more shipment sets may be picked at the picking operation 140 directly into storage areas (e.g., bins) of the transportation vehicle. In various implementations, the item(s) in a particular storage area may be designated for further transport by a particular AGV, as will be described in more detail below with respect to FIGS. 3 and 4. More specifically, once the transportation vehicle reaches a designated meeting location, the item(s) in a particular storage area (e.g., wherein the storage area corresponds to a particular user order) may be transferred to or otherwise acquired by a particular AGV for delivering the items to a delivery location (e.g., at a user's residence, etc.); number of clusters k is the number of AGVs (number of delivery agents)).

As per claim 12, Brady teaches: wherein the first point of each child cluster delivery route is a hub or reload location, where the delivery agent receives items from the parent agent ([0017] … In response to an approaching transportation vehicle, one or more AGVs may travel out to the meeting location to receive items from the transportation vehicle [0020] In various implementations, after an item from a transportation vehicle is placed in a storage compartment of an AGV, the storage compartment may be locked while the AGV travels to a delivery location (e.g., at a user's residence). [0027] … a meeting location from which one or more AGVs may complete the final delivery. The package routing operation 165 may also determine a routing destination for each packed shipment set dependent on the size of a shipping package in which the shipment set is contained and/or based on whether the shipment set will be delivered by a traditional carrier, a transportation vehicle, and/or an AGV. [0061][0062]).

As per claim 14, Brady teaches: wherein the method is carried out by at least one computer having a computer program loaded onto the at least one computer. ([0065] … The process is illustrated as a collection of blocks in a logical flow graph. Some of the blocks represent operations that can be implemented in hardware, software, or a combination thereof. In the context of software, the blocks represent computer-executable instructions stored on one or more computer readable media that, when executed by one or more processors, perform the recited operations. Generally, computer-executable instructions include routines, programs, objects, components, data structures, and the like).

As per claim 15, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies. Additionally, Brady teaches: a processor and memory linked to an input device and a network interface, wherein the input device is to record items received at a distribution centre and the processor is to: provide a record stored in memory for each item, the record including item identification and a recipient location; ([0065] FIG. 5 is a flow diagram illustrating an example process 500 for processing a user order for an item. This process, and each process described herein, may be implemented by the architectures described herein or by other architectures. The process is illustrated as a collection of blocks in a logical flow graph. Some of the blocks represent operations that can be implemented in hardware, software, or a combination thereof. In the context of software, the blocks represent computer-executable instructions stored on one or more computer readable media that, when executed by one or more processors, perform the recited operations [Abstract] … receive items from transportation vehicles (e.g., delivery trucks) for delivery to specified locations [0021] As used herein, a "materials handling facility" may include, but is not limited to, warehouses, distribution centers, cross-docking facilities, order fulfillment facilities, packaging facilities, shipping facilities, rental facilities, libraries, retail stores, wholesale stores, museums, or other facilities or combinations of facilities for performing one or more functions of materials (inventory) handling. A "delivery location," as used herein, refers to any location at which one or more inventory items may be delivered. For example, the delivery location may be a user's residence, a place of business [0022] A block diagram of a materials handling facility which, in one implementation, may be an order fulfillment facility configured to utilize various systems and methods described herein (e.g., with regard to utilization of transportation vehicles and AGVs for delivering items, etc.), is illustrated in FIG. 1. In this example, multiple users 100 may submit orders 120, where each order 120 specifies one or more items from inventory 130 to be shipped or otherwise delivered).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0179313 (Brady); in view of US 2021/0011942 (Tang); in view of Balanced K-Means for Clustering by Malinen (hereinafter ‘Malinen’, published 2014); in view of US 2021/0190517 (Oyama); in view of US 2019/01018467 (Koppel).

As per claim 3, although not explicitly taught by Brady, Koppel teaches: wherein the parent clusters are formed using a spatial clustering technique to group together recipient locations that are more closely packed and mark as outliers any recipient locations that lie alone, the outliers being allocated to the parent agent for delivery, herein the spatial clustering technique comprises Density-Based Spatial Clustering of applications with noise. ([0150] …Cluster analysis techniques that may be employed may include, for example, Density-based Spatial Clustering of Applications with Noise (DBSCAN), K-Means, or the like. [0151] … for each estimated location point which is associated with the same client device in a cluster, a distance may be determined between the client device and the cluster's centerpoint. Depending on the distance of an estimated location point of a client device from a cluster centerpoint, the location point may remain a member of the cluster or be removed from the cluster, e.g., by associating the location point to another cluster. The number of location points in a cluster may thus be updated dynamically by monitoring engine 2100. The cluster analysis may be repeated at (e.g. regular) intervals; clusters formed using a spatial/distance clustering technique). Examiner notes that the recited to group together recipient locations that are more closely packed and mark as outliers any recipient locations that lie alone, the outliers being allocated to the parent agent for delivery is a recitation of intended use of the positively recited step using a spatial technique and does not further limited the recited using step. 
One of ordinary skill in the art would have recognized that applying the teachings of Koppel to the system of Brady would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the clustering of data based on location.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0179313 (Brady); in view of US 2021/0011942 (Tang); in view of Balanced K-Means for Clustering by Malinen (hereinafter ‘Malinen’, published 2014); in view of US 2021/0190517 (Oyama); in view of US 2012/0202290 (Lo).

As per claim 4, although not explicitly taught by Brady, Lo teaches: wherein the parent clusters are filtered to identify items that are not suitable for travel within a compartment, and to mark the corresponding records for the items as not suitable for travel within the compartment, the items that are not suitable for travel within the compartment being allocated to the parent agent for delivery ([0106][0107] In some embodiments, at block 530, the transport resource allocation server 115 selects a transport vehicle to carry out the transport order based on data indicating the locations and capabilities of each of a plurality of transport vehicles. … As an additional example, when the first transport vehicle 145 and the third transport vehicle 155 both have security features that are compliant with the security profile of the transport order, the transport resource allocation server 115 may select the first transport vehicle 145 over the third transport vehicle 155 because the first transport vehicle 145 has an available attachment point to allocate to the selected transport container and the attachment point(s) of the third transport vehicle 155 are all occupied or allocated to other transport containers; discloses certain items that are not suitable for travel within compartments on a second transport vehicle and the item is allocated to a first vehicle).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Brady with the aforementioned teachings of Lo with the motivation of facilitating transport of items based on capabilities of delivery vehicles (Lo [0107]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Lo to the system of Brady would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for items meeting a criteria to be fileted when assigning transport vehicles.
	
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0179313 (Brady); in view of US 2021/0011942 (Tang); in view of Balanced K-Means for Clustering by Malinen (hereinafter ‘Malinen’, published 2014); in view of US 2021/0190517 (Oyama); in view of US 2017/0011340 (Gabbai).

As per claim 5, although not explicitly taught by Brady, Gabbai teaches:  wherein child clusters are filtered to remove items that are further from the hub position than a maximum delivery agent distance. ([0093] … the delivery system 150 computes or calculates the distance between the specified location and all, or some, of the drone delivery public transportation terminal locations to find a minimum distance, or nearly minimum distance, between the specified location and any drone delivery terminal (e.g., bus stop, train depot). In these embodiments, if the minimum distance is shorter than a predetermined threshold distance, the delivery system 150 determines satisfaction of the drone delivery eligibility based on the delivery address).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Brady with the aforementioned teachings of Gabbai with the motivation of ensuring that deliveries meet distance requirements associated with delivery agents (Gabbai [0093]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Gabbai to the system of Brady would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for items to be grouped for delivery based on distance thresholds.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0179313 (Brady); in view of US 2021/0011942 (Tang); in view of Balanced K-Means for Clustering by Malinen (hereinafter ‘Malinen’, published 2014); in view of US 2021/0190517 (Oyama); in view of US 2021/0050115 (Ono).

As per claim 7, Brady teaches: … form k child clusters of recipient locations with … the recipient locations in each cluster ([0023] In some instances, when a transportation vehicle has been designated for a delivery to a meeting location with one or more AGVs, the item(s) of one or more shipment sets may be picked at the picking operation 140 directly into storage areas (e.g., bins) of the transportation vehicle. In various implementations, the item(s) in a particular storage area may be designated for further transport by a particular AGV, as will be described in more detail below with respect to FIGS. 3 and 4. More specifically, once the transportation vehicle reaches a designated meeting location, the item(s) in a particular storage area (e.g., wherein the storage area corresponds to a particular user order) may be transferred to or otherwise acquired by a particular AGV for delivering the items to a delivery location (e.g., at a user's residence, etc.)).

Although not explicitly taught by Brady, Ono teaches: wherein the child clustering uses a k-medoids technique to form k child clusters of [recipient locations/points] with minimised average distances between the [recipient locations/points] in each cluster ([0019] Embodiments of the present invention are directed to the use of a top-k medoid for extracting specific patterns from CGM data. K-medoid is a clustering algorithm somewhat analogous to the k-means algorithm. Both K-medoids and k-means algorithms partition a dataset into groups and attempt to minimize a distance between points labeled to be in a cluster and a point designated as the center of that cluster. However, unlike the k-means algorithm, the k-medoid algorithm chooses data points as centers and can be used with arbitrary distances, while in the k-means algorithm, the center of a cluster is not necessary one of the input data points but is instead the average between points in the cluster).
One of ordinary skill in the art would have recognized that applying the teachings of Ono to the system of Brady would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for use of k-medoids for clustering delivery locations.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0179313 (Brady); in view of US 2021/0011942 (Tang); in view of Balanced K-Means for Clustering by Malinen (hereinafter ‘Malinen’, published 2014); in view of US 2021/0190517 (Oyama); in view of US 2021/0049549 (Lee).

As per claim 13, although not explicitly taught by Brady, Lee teaches: wherein the navigation instructions include displaying a graphical user interface GUI for each agent, in the form of a map overlaid with one or more paths of the parent and/or delivery agents and with positions of the parent and/or delivery agents, ([Abstract] …generate a map of the plurality of groups, send the map for display on a second user device in the camp, and send for display an activatable icon on a location on the map, wherein the location of the activatable icon on the map is associated with the delivery address of the package. [0002] …and sending the map for display on a user device of the delivery worker. [0003] …providing route recommendations to the delivery worker such that the delivery worker can efficiently deliver packages to the customers in a timely manner [0014] …the method may further comprise sending for display on the second user device delivery instructions associated with each package when the activatable icon is activated by a user of the user device. In yet another embodiment, the method may further comprise sending for display on the second user device a route recommendation for delivering the one or more packages).
wherein the GUI also provides a user input field for the user to enter when a stop action has been completed, and wherein the icons are highlighted differently according to whether they have been completed, are the next action to be completed or are a further stop in the future ([0094] In some embodiments, when the user activates activatable icon 406A, one or more processors 305 may send for display on interface 401 details 407 associated with the activatable icon 406A. For example, as seen in FIG. 4C, one or more processors 305 may send instructions to one or more processors 306 to display a delivery address associated with each package represented by the activatable icon 406A, a status of delivery for each package, and a type of delivery associated with each package. For example, the status of delivery for each package may include, but is not limited to, an "in-progress" status, a "complete" status, and "ready" status. An "in-progress" status may indicate that the package has been loaded onto a vehicle and a delivery worker is on his or her way to deliver the package to the customer. A "complete" status may indicate that the package has been delivered to the customer. A "ready" status may indicate that the package is ready for delivery, but the package has not been loaded onto a vehicle for delivery yet. [0095] In some embodiments, the user may activate each detail 407 in order to retrieve additional details associated with each package delivery. For example, the user may press, click on, scroll over, or touch each detail 407 to activate).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Brady with the aforementioned teachings of Lee with the motivation of generating maps for efficient package delivery to customers (Lee [0002]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Lee to the system of Brady would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the display of an interface providing delivery information and receiving status updates.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0179313 (Brady); in view of US 2021/0011942 (Tang); in view of Balanced K-Means for Clustering by Malinen (hereinafter ‘Malinen’, published 2014); in view of US 2021/0190517 (Oyama); in view of US 2019/01018467 (Koppel).

As per claim 9, although not explicitly taught by Brady, Koppel teaches: assigning remaining items in the parent cluster one by one, by calculating for each child cluster a distance measure related to the recipient location of the remaining record, deriving which clusters are below a threshold distance and thus qualify to receive the item, and assigning the remaining record to a qualifying cluster ([0151] … for each estimated location point which is associated with the same client device in a cluster, a distance may be determined between the client device and the cluster's centerpoint. Depending on the distance of an estimated location point of a client device from a cluster centerpoint, the location point may remain a member of the cluster or be removed from the cluster, e.g., by associating the location point to another cluster. The number of location points in a cluster may thus be updated dynamically by monitoring engine 2100. The cluster analysis may be repeated at (e.g. regular) intervals; clusters formed using a special/distance clustering technique). Examiner notes that the recited to group together recipient locations that are more closely packed and mark as outliers any recipient locations that lie alone, the outliers being allocated to the parent agent for delivery is a recitation of intended use of the positively recited step using a spatial technique and does not further limited the recited using step. 
One of ordinary skill in the art would have recognized that applying the teachings of Koppel to the system of Brady would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the clustering of data based on location.

	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0179313 (Brady); in view of US 2021/0011942 (Tang); in view of Balanced K-Means for Clustering by Malinen (hereinafter ‘Malinen’, published 2014); in view of US 2021/0190517 (Oyama); in view of US 10943213 (Natarajan).

As per claim 11, although not explicitly taught by Brady, Natarajan teaches: calculating an optimised delivery route for each of the child clusters and each of the parent agent clusters, using a Travelling Salesman Problem, TSP, algorithm within each cluster (Col 41 ln 3-12 FIG. 55 shows a screenshot of the product delivery mobile app for a particular driver, here named "David Route". The product delivery backend software (FIG. 53 104b, FIG. 54A 616) has transmitted a list of delivery addresses to this driver's mobile app (116b), along with information regarding if product delivery images (FIG. 53 532, 346d) are required. The system has also optimized this route producing an optimized product delivery schedule, in some embodiments by using a traveling salesmen algorithm (FIG. 54A, 606)).
One of ordinary skill in the art would have recognized that applying the teachings of Natarajan to the system of Brady would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of a TSP algorithm to cluster items for delivery.

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
 With respect to the rejection under 35 USC 101, Applicant argues that the claims are eligible because they provide an improvement to computer capabilities.
Examiner respectfully disagrees. Additional elements reciting displaying a graphical user interface (GUI) comprising a map overlaid with one or more paths of the parent agent and the delivery agent and positions of the parent agent and delivery agent, wherein the positions of the parent agent and the delivery agent are updated in real-time only add extra-solution activities (i.e., data display) to the abstract idea. The display of agent locations does not provide an improvement to computer functionality. In Interval Licensing LLC, the court found that instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335, 1344-45, 127 USPQ2d 1553, 1559-60 (Fed. Cir. 2018).

With respect to the rejection under 35 USC 101, Applicant argues that the claims are eligible because they recite a practical application.
Examiner respectfully disagrees. Additional elements reciting displaying a graphical user interface (GUI) comprising a map overlaid with one or more paths… does not meaningfully limit the claims because these limitations are directed to insignificant extra-solution activities. See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).

With respect to the rejection under 35 USC 103, Applicant argues that the art of record does not disclose the claimed features.
Examiner respectfully disagrees. The Applicant’s arguments are directed to newly amended features; additional search has been conducted and the rejection has been updated to address said amendments. See updated Claim Rejections - 35 USC § 103 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683